Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	Claims 1-19 are allowed.
The following is an Examiner's statement of reasons for allowance:
Claim 1 recites: 
“… check whether one or more unmap target map segments whose mapping information between a logical address and a physical address is to be removed overlap the map segments registered in the map update list using the generate list information bitmap, ...”. 
Prior arts like Na (US 9208823 B2) Col 18-21, teaches updating address map change information and corresponding table that contains the update list, stores them to NVM and executes a process of deleting the address map change information stored in the RAM and NVM that are unmapped. 
However, prior arts do not teach checking whether one or more unmap target map segments whose mapping information between a logical address and a physical address is to be removed overlap the map segments whose mapping information is to be updated using the generated list information bitmap.


Claims 2-6 are dependent on claim1 and are therefore allowed due at least to this dependence.
Claims 8-10 is dependent on claim 7 and is therefore allowed due at least to this dependence.
Claim 12-19 are dependent on claim11 and are therefore allowed due at least to this dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Hasan whose telephone number is (571) 270 1737. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/M.S.H/Examiner, Art Unit 2138
/SHAWN X GU/
Primary Examiner, AU2138